DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, Applicant's IDS filed on 2/24/2022 has been considered. 


           	              Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney Mark Berrier on 1/14/2022. The application has been amended as follows:

In the claims:

3. (Currently Amended) The system of claim [[2]] 1, wherein the electric drive is configured to determine the current imbalance by determining an average of the RMS currents of the plurality of phases and, for each of the phases, determining a difference between the RMS current corresponding to the phase and the average of the RMS currents.
11. (Currently Amended) The method of claim [[10]] 9, wherein determining the current imbalance comprises determining an average of the RMS currents of the plurality of phases and, for each of the phases, determining a difference between the RMS current corresponding to the phase and the average of the RMS currents.
17. (Currently Amended) The electric drive system of claim [[16]] 15, wherein the controller is configured to initially control the inverter to generate output voltage waveforms for each of the plurality of phases that have an identical magnitude, and then iteratively determine the current imbalance and generate the voltage adjustment for each of the phases until the current imbalance is below a threshold magnitude.


                                                  Allowable Subject Matter
4.	Claims 1, 3-9, 11-15, 17-19 are allowed.	
5.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the one or more current monitors are configured to determine an RMS value of the current corresponding to each of the plurality of phases; wherein the voltage adjustment corresponding to each phase is determined based on the RMS value of the current corresponding to the phase, wherein application of the voltage adjustment to the corresponding voltage waveform reduces the current imbalance of the corresponding phase
 including remaining claim limitations. 
As per independent claims 9 and 15: It is the same reason as claim 1. 


                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,991,719 to Krolak discloses a motor control system. 
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846